UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 30, 2008 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-22011 SYNOVICS PHARMACEUTICALS, INC. (EXACT NAME OF COMPANY AS SPECIFIED IN ITS CHARTER) NEVADA 86-0760991 (STATE OR OTHER JURISDICTION OF I.R.S. EMPLOYER INCORPORATION OR ORGANIZATION) IDENTIFICATION NUMBER 5, FT. LAUDERDALE, FL (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (954) 486-4590 (COMPANYS TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the
